This Cause coming on to be heard this Day The Substance of the Complainants Bill and the Defendants Answer and Demurrer and other Proceedings had thereon were opened by Mr. Rutledge of Counsel for the Complainants, And the Depositions of Witnesses taken on both Sides were read and Considered by this Court, Whereupon and upon Debate of the Matter and hearing what could be alledged on both Sides The Court thought fit to Consider and Advise thereon till the next Sitting of the Court.
Alexr Stewart Deputy Register in Chancery